                                  UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,
                                                                 Case No. 19cr3509-WQH

                                             Plaintiff,
                   vs.
     EDGAR ULLOA-AGUA YO,


                                                                               OCT 1 6 2019
                                          Defendant.
                                                                      CLERK.   u .,,   DIS '',,er COURT
                                                                 SOUTHERt.i DIS rR,c I OF CALIFORNIA
                                                                 BY                           -·····LlEPUTY
IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or


 •    the Court has granted the motion of the Government for dismissal, without prejudice; or


 •    the Court has granted the motion of the defendant for a judgment of acquittal; or


 •    a jury has been waived, and the Court has found the defendant not guilty; or


 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Ct 1 - 8:1326(a) - Removed Alien Found in the United States (Felony)




Dated:
